Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-21-00088-CV

            IN THE MATTER OF THE ESTATE OF Elaine Eisele ADAMS

              From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court No. 14997
                    Honorable Albert D. Pattillo, III, Judge Presiding

     BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                             VALENZUELA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are taxed against Appellant Duane Adams.

      SIGNED June 2, 2021.


                                             _________________________________
                                             Liza A. Rodriguez, Justice